19-605
     Doe v. Garland
                                                                                   BIA
                                                                           A205 298 083
                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 21st day of April, two thousand twenty-two.
 5
 6   PRESENT:
 7            JOHN M. WALKER, JR.,
 8            BARRINGTON D. PARKER,
 9            JOSEPH F. BIANCO,
10                 Circuit Judges.
11   _____________________________________
12
13   JOHN DOE, AKA SUVENDRAN
14   KANAPATHIPILLAI, AKA
15   SUVENTHIRAN KANAPATHIPPILLAI
16            Petitioner,
17
18                    v.                                         19-605
19                                                               NAC
20   MERRICK B. GARLAND, UNITED
21   STATES ATTORNEY GENERAL,
22            Respondent. 1
23   _____________________________________
24
25   FOR PETITIONER:                   Visuvanathan Rudrakumaran, Esq.,
26                                     New York, NY.

     1Pursuant to Federal Rule of Appellate Procedure 43(c)(2), Attorney General
     Merrick B. Garland is automatically substituted for Attorney General William P.
     Barr.
 1
 2   FOR RESPONDENT:                Joseph H. Hunt, Assistant Attorney
 3                                  General; Shelley R. Goad,
 4                                  Assistant Director; Laura Halliday
 5                                  Hickein, Trial Attorney, Office of
 6                                  Immigration Litigation, United
 7                                  States Department of Justice,
 8                                  Washington, DC.

 9          UPON DUE CONSIDERATION of this petition for review of a

10   Board of Immigration Appeals (“BIA”) decision, it is hereby

11   ORDERED, ADJUDGED, AND DECREED that the petition for review

12   is DENIED.

13          Petitioner, a native and citizen of Sri Lanka, seeks

14   review of a February 13, 2019, decision of the BIA denying

15   his motion to reopen his removal proceedings.               In re John

16   Doe, a.k.a., Suvendran Kanapathipillai, a.k.a. Suventhiran

17   Kanapathippillai, No. A 205 298 083 (B.I.A. Feb. 13, 2019).

18   We assume the parties’ familiarity with the underlying facts

19   and procedural history.

20          We review the agency’s denial of a motion to reopen for

21   abuse of discretion and review any determination regarding

22   country conditions for substantial evidence.               See Jian Hui

23   Shao    v.   Mukasey,   546   F.3d   138,   168-69   (2d   Cir.   2008).

24   Petitioner argued that conditions in Sri Lanka had worsened

25   for failed asylum seekers and that the situation for Tamils

                                          2
 1   had worsened such that there was a pattern or practice of

 2   persecution.

 3         It    is    undisputed         that   Petitioner’s       2018    motion    was

 4   untimely because he filed it almost two years after his

 5   removal     order        became       final     in     2016.      See     8 U.S.C.

 6   § 1229a(c)(7)(C)(i);               8 C.F.R.     § 1003.2(c)(2).         This    time

 7   limitation does not apply if reopening is sought to apply for

 8   asylum and the motion “is based on changed country conditions

 9   arising in the country of nationality or the country to which

10   removal has been ordered, if such evidence is material and

11   was not available and would not have been discovered or

12   presented         at     the        previous      proceeding.”            8 U.S.C.

13   § 1229a(c)(7)(C)(ii); 8 C.F.R. § 1003.2(c)(3).                        However, the

14   BIA   did    not       err    in    finding     that    Petitioner      failed    to

15   demonstrate a material change in conditions.

16         Much of Petitioner’s evidence in support of his motion

17   was available at the time of his removal proceedings before

18   the IJ and, in fact, was in the record before the IJ.

19   Accordingly, those articles were evidence of past conditions

20   but did not themselves support reopening because they were or

21   could      have        been    presented        previously.       See 8     U.S.C.


                                                 3
 1   § 1229a(c)(7)(C)(ii)          (requiring       that      motion    to reopen be

 2   based on “evidence [that] is material and was not available

 3   and would not have been discovered or presented at the

 4   previous        proceeding”).         The     evidence      that    post-dated

 5   Petitioner’s hearing before the IJ reflected that the Sri

 6   Lankan government has stated that returning asylum seekers

 7   would not be harmed and did not provide details of why certain

 8   individual Tamils had been found to be at risk of persecution.

 9   Thus,     the     record   supports         the   BIA’s     conclusion     that

10   Petitioner failed to demonstrate a material worsening of

11   conditions as needed to excuse the filing deadline for his

12   motion.     See 8 U.S.C. § 1229a(c)(7)(C)(ii); Jian Hui Shao,

13   546 F.3d at 168 (movant has “heavy burden of demonstrating

14   that the proffered new evidence would likely alter the result”

15   (internal quotation marks omitted)); In re S-Y-G-, 24 I. & N.

16   Dec. 247, 253 (B.I.A. 2007) (“In determining whether evidence

17   accompanying       a   motion   to    reopen      demonstrates      a   material

18   change in country conditions that would justify reopening,

19   [the    BIA]     compare[s]     the   evidence      of    country    conditions

20   submitted with the motion to those that existed at the time

21   of the merits hearing below.”).


                                            4
 1       Because this finding was dispositive, we do not reach

 2   the agency’s alternative determination that Petitioner failed

 3   to establish his prima facie eligibility for asylum.   See INS

 4   v. Abudu, 485 U.S. 94, 104–05 (1988) (observing that there

 5   are independent grounds for denial of reopening, including

 6   failure to submit “previously unavailable, material evidence”

 7   and failure to “establish[]       a prima facie case for the

 8   underlying substantive relief sought”); INS v. Bagamasbad,

 9   429 U.S. 24, 25 (1976) (“As a general rule courts and agencies

10   are not required to make findings on issues the decision of

11   which is unnecessary to the results they reach.”).

12       For the foregoing reasons, the petition for review is

13   DENIED.   All pending motions and applications are DENIED and

14   stays VACATED.

15                               FOR THE COURT:
16                               Catherine O’Hagan Wolfe,
17                               Clerk of Court




                                   5